Citation Nr: 1018116	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-40 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from 
June 1959 to December 1959 and served on active duty from 
December 1991 to November 1999.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision by the 
Portland, Oregon, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  

In August 2008, the Veteran had a videoconference hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.  In October 2008, the Board 
remanded the issue of entitlement to service connection for 
allergic rhinitis for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has allergic rhinitis that is 
related to his period of active duty.  National Guard 
examinations in January 1967 and September 1989 noted hay 
fever.  His November 1991 enlistment examination noted 
seasonal nasal congestion.  Allergic rhinitis was noted 
during service in December 1993 and May 1994.  Allergic 
rhinitis with septal deviation was noted in June 1999.  The 
service separation examination in September 1999 noted 
seasonal allergies.

Subsequent to service, a February 2000 treatment record 
diagnosed chronic sinusitis with rhinitis.  A VA examination 
in January 2001 contained a diagnosis of allergic rhinitis by 
history.  Allergy testing in January 2004 noted the Veteran 
was positive for dust mites, grass, maple, and weeds.  
Treatment records in January 2005 and May 2005 noted nasal 
congestion.

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry and then the burden falls on the government to rebut 
the presumption of soundness.  Rebutting the presumption of 
soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The only VA examination of record is dated in January 2001, 
and subsequent medical evidence raises the possibility that 
the Veteran may have a current diagnosis of allergic 
rhinitis.  The claims file does not contain any medical 
finding or opinion regarding whether the Veteran's allergic 
rhinitis, if present, was aggravated during service. The 
Board will remand the issue for a current VA examination, 
with a file review and an opinion as to the whether the 
Veteran has allergic rhinitis, and, if so, whether it was 
aggravated in service.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to address the likely etiology 
and history of the Veteran's claimed 
allergic rhinitis.  The examiner must be 
provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, the 
examiner must answer the following:

(i)  does the Veteran currently have 
chronic allergic rhinitis?

(ii) if so, does the evidence of record 
clearly and unmistakably show that the 
Veteran had allergic rhinitis that existed 
prior to his period of active service from 
December 1991 to November 1999?

(iii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service beyond the natural 
progression of the condition?

(iv) if the answer is no, is it at least 
as likely as not that the allergic 
rhinitis had its onset in service?

2.  The RO should readjudicate the 
Veteran's claim for service connection for 
allergic rhinitis.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


